Citation Nr: 1815616	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1980 to September 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the RO in Roanoke, Virginia, which denied a compensable disability rating for the service-connected hypertension, and also denied service connection for bilateral hearing loss, tinnitus, and a chronic sinus disorder.

In December 2017, the Veteran and spouse presented testimony from Roanoke, Virginia, at a Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of service connection for a respiratory disorder, to include sinusitis and allergic rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, from December 20, 2012, the service-connected hypertension manifested primarily as a history of diastolic pressure predominantly 100 millimeters (mm.) or more requiring continuous medication for control, and did not manifest as diastolic pressure predominantly 110 mm. or more or systolic pressure predominantly 200 mm. or more.

2.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and is also diagnosed with tinnitus.

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

4.  The Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation.

5.  The currently diagnosed tinnitus is proximately due to or the result of the now service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from December 20, 2012, the date of claim, the criteria for a disability rating of 10 percent, but no higher, for the service-connected hypertension have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2017).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).

3.  Resolving reasonable doubt in the Veteran's, the criteria for service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, have been met.  38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for bilateral hearing loss and tinnitus, and remands the issue of service connection for a respiratory disorder, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In January 2013, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The January 2013 VCAA notice was issued to the Veteran prior to the April 2013 rating decision on appeal.  Further, the issues on appeal were readjudicated in an April 2014 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA hypertension examination in February 2013.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Hypertension Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

Where an increase in an existing disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic blood pressure predominately 100 or more, or; systolic blood pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran seeks a compensable disability rating for the service-connected hypertension based upon the amount of medications taken to treat the disability.  After a review of the evidence, the Board finds that, for the entire increased rating period on appeal, from December 20, 2012, the service-connected hypertension manifested primarily as a history of diastolic pressure predominantly 100 mm. or more requiring continuous medication for control, and did not manifest as diastolic pressure predominantly 110 mm. or more or systolic pressure predominantly 200 mm. or more.

The Veteran received a VA hypertension examination in February 2013.  Per the examination report, the VA examiner noted that the Veteran's treatment plan included taking continuous medication for the service-connected hypertension.  The VA examiner also found that the Veteran had a history of diastolic blood pressure of predominantly 100 mm. or more.  Review of the Veteran's VA and private treatment records supports these findings.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence shows that a disability rating of 10 percent is warranted for the service-connected hypertension from December 20, 2012, the date of claim.  38 U.S.C. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.

The Board has also considered whether an increased disability rating in excess of 10 percent was warranted at any point during the increased rating period on appeal.  Review of the VA and private treatment records reflects that at no point during the relevant rating period on appeal did the service-connected hypertension manifest as diastolic pressure of 110 mm. or more, or systolic pressure of predominantly 200 mm. or more.  At the December 2017 Board videoconference hearing, both the Veteran and spouse testified that the Veteran's blood pressure medications kept the Veteran's blood pressure at a level below what is contemplated for a disability rating in excess of 10 percent.  For these reasons, the Board does not find an increased disability rating in excess of 10 percent for the service-connected hypertension was warranted at any point during the relevant rating period on appeal.  Id.

Finally, the Board has considered whether an increased disability rating was warranted at any point during the one year period prior to December 20, 2012, the date of claim for increase.  See Hart, 21 Vet. App. 505.  The evidence of record reflects that the Veteran has taken hypertension medications for many years and, as such, does not reflect that the Veteran first became entitled to an increased disability rating during the one year period from December 20, 2011 to December 20, 2012 (one year prior to date of receipt of claim for increase).  For this reason, the appropriate effective date for the increased disability rating of 10 percent is December 20, 2012, the date of receipt of increased rating claim.  See 38 C.F.R. § 3.400(o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).


Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected hypertension.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  The schedular rating criteria provide for disability ratings based on the predominant diastolic blood pressure and predominant systolic blood pressure shown during the rating period, as well as any history of diastolic blood pressure predominantly 100 or more with continuous medication required for control.  Here, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  While the Veteran has advanced having to take a significant amount of medication to treat the hypertension, nothing in the record indicates that the Veteran takes more medication than is contemplated by Diagnostic Code 7101.  38 C.F.R. § 4.104.  As no other symptoms have been advanced by the Veteran or are seen in the relevant evidence of record, the symptoms of the service-connected hypertension are specifically contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, unemployability due to the service-connected hypertension.  Accordingly, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has argued that currently diagnosed bilateral hearing loss is due to in-service loud noise exposure from working with explosives.  The Veteran reported no significant post-service noise exposure or other risk factors that could have led to the hearing loss.

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A March 2013 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at all relevant levels in both ears.  Speech discrimination scores were 45 percent in the right ear and 50 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral hearing loss is established.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The Veteran's DD Form 214 reflects that during service the Veteran worked as a cannon crewman for nearly three years.  At the December 2017 Board videoconference hearing, the Veteran testified to regularly being exposed to field artillery noises without adequate hearing protection.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's in-service responsibilities as a cannon crewman.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in September 1983.  

The Board notes that, per the report from the March 2013 VA audiometric examination, the VA examiner opined that it was less likely as not that the currently diagnosed hearing loss was related to service.  This opinion was based, at least in part, on there being no significant audiometric threshold shifts between the September 1978 service entrance examination and a January 1981 in-service examination.  While the Veteran did receive an entrance examination in September 1978, a new audiogram was performed in September 1980 when the Veteran actually began service.  The readings taken at that time were lower than the readings taken in September 1978, and the reviewing physician specifically noted that the previous audiogram was invalid.

While it is true no upward shift was shown between the invalid September 1978 audiogram readings and the January 1981 audiogram readings, there was a minor upward shift between the September 1980 audiogram and the January 1981 audiogram.  As the VA examiner at the time of the March 2013 VA audiometric examination does not appear to have considered the September 1980 audiogram, and instead relied upon the invalid September 1978 audiogram readings, the Board finds the March 2013 opinion to be inadequate as it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

As touched upon above, while the service treatment records reflect no complaints, diagnosis, or treatment of hearing loss, there is an indication that the Veteran's hearing worsened during service.  Further, at the December 2017 Board videoconference hearing, the Veteran credibly testified to having difficulty hearing since service separation.  

The Veteran's spouse testified at the December 2017 Board videoconference hearing to knowing the Veteran since 1983, when the Veteran separated from service.  At that time, the two were in a long distance phone relationship.  The spouse credibly testified that during that time the Veteran had difficulty following the telephone conversations and would need things repeated.  Further, after they moved in together in 1986, the spouse credibly testified that the Veteran would have to turn up the television extra loud to hear.

The evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous consistent lay statements of bilateral hearing loss symptoms beginning in service and continuing to the present, along with the supporting credible testimony provided by the spouse, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  While a VA examiner in March 2013 did opine that the hearing loss was not related to service, as discussed above, the Board finds the opinion to be inadequate for VA rating purposes.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation in September 1983, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Service Connection for Tinnitus

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has a current diagnosis of tinnitus caused by the now service-connected bilateral hearing loss.  

The Veteran was diagnosed with tinnitus at a March 2013 VA tinnitus examination.  At the conclusion of the examination, the VA examiner opined that it was at least as likely as not that the tinnitus was a symptom associated with the now service-connected bilateral hearing loss.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

For the entire initial rating period on appeal from January 29, 2008, a higher initial disability rating of 10 percent, but no higher, for hypertension is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.


REMAND

Service Connection for a Respiratory Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran has not received a VA respiratory examination in the instant matter.  In the December 2012 claim, the Veteran requested service-connection for "chronic sinus."  At the December 2017 Board videoconference hearing, the Veteran testified to having sinus disorder symptoms since service.  VA treatment records from 2011 and 2012 report that the Veteran was diagnosed with both sinusitis and allergic rhinitis at different times.  Further, service treatment records note that during service the Veteran was treated for sinus congestion, allergies, and seasonal rhinitis.  For these reasons, the Board finds remand warranted to clarify the Veteran's currently diagnosed respiratory disorders and to determine whether any such disorders are related to the respiratory treatment during service.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment (medical) records concerning respiratory treatment.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of any respiratory disorders, not already of record, for the period from October 2012.

3.  Schedule a VA respiratory examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions:

A)  Identify the Veteran's currently diagnosed respiratory disorders, to include sinusitis and allergic rhinitis.

B)  For each currently diagnosed respiratory disorder, is it at least as likely as not (50 percent or higher degree of probability) that the respiratory disorder had its onset during a period of active service?  In rendering the opinion, the VA examiner should address whether the currently diagnosed respiratory disorder is related to the in-service treatment for sinus congestion, allergies, and/or seasonal rhinitis? 

4.  Then, readjudicate the issue of service connection for a respiratory disorder, to include sinusitis and allergic rhinitis.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


